Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 1 of 32




               EXHIBIT B
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 2 of 32




 Elections board addresses new voting system
issues




From left, Bartow County Elections Supervisor Joseph Kirk and Bartow County Board of
Elections and Voter Registration member Dexter Benning at Friday's public meeting.
JAMES SWIFT/THE DAILY TRIBUNE NEWS
Posted Sunday, November 17, 2019
BY JAMES SWIFT
As one of six counties chosen for a trial run with Georgia’s new Dominion Voting
Systems hardware this fall, Bartow County Elections Supervisor Joseph Kirk said
the local community wasn't without its fair share of technical hiccups during the
pilot period.

To begin, he said there was an issue with the local database, which was corrected
ahead of Election Day.

“We had a separate security key for one of the polling places,” Kirk said at Friday
afternoon's Bartow County Board of Elections and Voter Registration public
meeting. “We’re still investigating what issue occurred.”

Elsewhere, Kirk said scanners at two locations jammed — one at the Cartersville
Civic Center during the advanced voting period, and one at the City of White
polling place on Election Day.

In the case of the latter, Kirk chalked it up as an “anomaly,” while the former was
diagnosed as a “mechanical failure” in the scanner itself.

“After we replaced it, we didn’t see any other issues,” Kirk said of the device used
in Cartersville.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 3 of 32




“A few voters were briefly delayed as a result of that first time it happened. We
had a procedure available for them not to be delayed, they were happy to wait for
me to get there and try to correct it where they could vote through the scanner
like everybody else. Unfortunately, that effort was not successful in the end.”

That scanner, he said, is still awaiting examination by Dominion Voting Systems
technicians.

Kirk said there were also several instances of scanners simply not accepting
ballots.

“It would bounce back out,” he said. “We’re not sure if that’s an issue with how
the ballots were inserted into the system or if it was something else, and again,
that’s being looked into — but when the voters put the ballot back into the
scanner, it read it, no problem.”

On at least five separate incidents, Kirk said the County’s ballot marking tablets
“went dark” — albeit, without causing any major delays as a result.

“In, I think, two cases, we rebooted them and continued to use them until it
happened again,” he said. “And the other instances, we had plenty of machines
up and running — we just took it down until it was time to close the polls.”

While several of the pilot counties reported issues with poll pads, Kirk said the
technical issues in Bartow weren’t quite as severe as elsewhere in the state.

“We had at least one pad up and and running at every polling place, and the ones
that weren’t up and running, the vendor was able to correct that issue right
around 8 o’clock,” he said.

AUDITS AND REJECTED BALLOTS

Overall, Kirk said he was quite pleased by how the new voting equipment
performed during Bartow’s municipal-level elections.

“Every poll worker was instructed to prompt the voters to review their ballots
before they put them in the scanner,” he said. “When I was out at the polls
observing, I did observe the voters reviewing their ballots.”

Georgia Secretary of State Brad Raffensperger told The Daily Tribune News that
about 32,000 new voting devices and around 6,000 electronic pollbooks should
roll out throughout the state in time for this spring’s primaries.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 4 of 32




He said the total contract amount for the State’s new paper ballot-backed system
came in at a little under $107 million.

On the whole, Kirk said poll workers and local voters alike seemed to prefer the
new voting system — although there were some complaints about the process.

Some voters, Kirk noted, had concerns about the visibility of the much larger
electronic touch pads.

“We’re going to adjust the way we put them in the polling place to try to increase
privacy,” he said.

Other voters, he said, had complaints about the new poll pads being too low.

“I don’t know that we’re going to find a solution to that,” he said. “It may just be
that we need to put a chair in front of them and get more poll pads because of
that process taking longer than we thought it would.”

The State’s first risk-limiting audit using the new equipment took place in Bartow
on Tuesday.

“We had help from a couple of different national organizations to do that,
Verified Voting and VotingWorks,” Kirk said. “It really was a cool thing to see.”

Nor were there any issues with observers from organizations such as the
American Civil Liberties Unions, who were present at polling places throughout
Bartow during the pilot run with the new equipment.

“That went very well here in Bartow,” Kirk said. “We had no complaints about
anything they did, they all obeyed the rules properly and it was a very pleasant
experience.”

As for “spoiled votes” — i.e., ballots that were damaged or marked in such a way
as to make them ineligible for tabulation — Kirk said Bartow saw only a handful
or so over the last election cycle.

“That’s less than I expected, so that’s nice,” he said. “In one case, it was because
the voter changed their mind, in other cases because the ballot was damaged for
some reason, or otherwise unusable.”

Meanwhile, Bartow County Assistant Elections Supervisor Cheryl Billard said
that at least three provisional ballots were not counted. One involved a
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 5 of 32



Cartersville voter who had three days to bring in identification — but did not —
while another involved a Euharlee voter who registered after the cutoff date
twice.

“We had a gentlemen who didn’t realize he had to be off of probation completely
in order to be a registered voter,” Billard said of the third rejected ballot. “So he
cast a provisional ballot — he’s requested now that we’ve put that up that we do
not process that registration and go ahead and reject that outright.”

Kirk said there was also an instance of the wrong ballot being issued during the
advanced voting period.

“It was in the City of Cartersville, no contested race was left off that ballot, but I
will address that with the employee moving forward to be sure that that person is
verifying and issuing the proper ballot,” he said. “Whenever there’s human input,
there might be human error.”

While the turnout for the municipal-level elections was fairly low, Kirk said he’s
not expecting such anemic numbers when the presidential primaries roll around
this spring.

“The more we can do to educate the public on how the system operates, the better
off we’re going to be,” he said. “Unfortunately, none of them want to be educated
right now — I figure about January, they’re going to get really interested in
politics and really want to know how the system works.”

ELECTIONS RESULTS MADE OFFICIAL

The Bartow County Board of Elections and Voter Registration also certified the
results of Nov. 5’s municipal-level elections at the public meeting Friday
afternoon.

Kirk noted there were virtually no changes to the official numbers since election
night.

With absentee, provisional ballot and advanced voting numbers tabulated, Matt
Santini cruised to reelection as Cartersville’s mayor, garnering 1,238 total votes.
Challengers Nicole Butler and Barbara Jackson collected 248 votes and 57 votes,
respectively, in the final tally.

Running unopposed at the ballots, incumbent councilmen Jayce B. Stepp, Calvin
Cooley and Taff Wren received 269 votes, 106 votes and 116 votes, respectively.
Three City of Cartersville School Board incumbents — Tim Chason (1,418 votes),
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 6 of 32



Travis Popham (492 votes) and Sarah Broadnax (101 votes) — also ran
unopposed.

By a 1,095-447 margin, City of Cartersville voters approved a “Sunday brunch”
ballot item that would allow the City to roll back alcohol pouring hours from
12:30 p.m. to 11 a.m.

Roughly 11.3% of the City’s registered voters participated in the municipal
elections earlier this fall.

Meanwhile, the City of Emerson saw a 12.69% turnout for its elections. The
municipality’s only true race — initially, a three-man competition for two open
city council seats — became decisively less competitive when candidate Corey
Sanford dropped out shortly before Election Day, thus making incumbent
Vincent Wiley (58 votes) and nominal challenger Charlie Lowry (86 votes) the
victors by default.

Mayor Al Pallone, also running unopposed, received 93 votes. Emerson voters
likewise approved a “Sunday brunch” ballot item, this by an 86-31 margin.

The final numbers for Euharlee show incumbent David Duncan (128 votes) and
challenger Tim Abbott (111 votes) besting third-place candidate Michael W.
Troxell (60 votes) in a race for two open city council seats. In total, just 6.7% of
the municipality’s eligible voters cast ballots in the local election.

With 30% turnout, the City of White had the highest voting numbers out of any
municipality in Bartow. The final, official numbers indicate incumbent Kim
Dupree Billue defeated challenger David J. King 74 votes to 58, while incumbents
Charles Buttrum (84 votes) and Ryan Evans (73 votes) topped challenger
Norman Gary Crisp (66 votes) in a three-way race for two open council seats.

At Friday’s meeting, Kirk also addressed an incident that transpired at the City of
White polling place on Election Day.

“One of the candidates was concerned and their people were concerned that there
were candidates entering the polling place improperly during the day,” he said.
“I’ve spoken with the poll worker, I’ve spoken with the folks involved and all I can
determine is that there were candidates who entered the building without any
campaign [apparel] on that used the bathroom — we give the poll manager
discretion to allow that to happen, and they never entered the room where voting
was taking place, they never interfered with the election in any way.”

But that doesn’t mean violations of State regulations didn’t happen.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 7 of 32




“Because the other side was concerned about it, they were trying to call me and
had the wrong phone number,” Kirk said. “So someone tried to go in and take
pictures of evidence of wrongdoing, which, of course, is in violation of the
election code.”

Since then, Kirk said he’s had some “follow-up questions” with the individuals
involved in the incident.

“I’m confident the issue has been addressed as it stands right now,” he told the
board. “But if you’d like to refer it to the State elections department, I’m happy to
do that and I can write it all up and send it into an investigator.”
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 8 of 32




https://www.savannahnow.com/opinion/20191107/editorial-new-voting-system-
implementation-begins-now


Editorial: New voting system
implementation begins now
Two hours before the polls closed Tuesday, the precinct workers at an
unincorporated Chatham County location were asked if they had any plans for
the soon-to-be-retired voting machines along the polling place’s back wall.

The question met with chuckles and suggestions that the day’s last voters could
take the machines home with them as souvenirs. Then one offered an even more
popular idea: They’d take the displays outside and demolish them with baseball
bats in the style of the 1999 film “Office Space.”

Seventeen years worth of familiarity has bred plenty of contempt for Georgia’s
voting system. Tuesday’s general election and next month’s runoffs are the last
to employ the touch-screen machines.

The next time many of us go to the polls — for the presidential preference
primary next March — we will vote via ballot marking devices and optical
scanners meant to make our elections more efficient, secure and verifiable.

Six counties tested the new system in their local elections this week. Some
9,000 voters cast ballots in those locales, and the system performed as one
would hope and expect: far from flawlessly, but overall satisfactorily.

The experience did underscore the major challenge ahead: The human element.
With 30,000 voting machines to roll out and easily that many poll workers to
train, all in a span of four months, the transition promises to be rocky.

Furthermore, the state doesn’t have the option to employ the old machines as a
stopgap. A federal judge has mandated they be mothballed come Dec. 4. If the
new system is not ready come March 24, the vote will be done using paper
ballots.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 9 of 32




Glitches to address

Among the issues encountered Tuesday in Bartow, Carroll, Catoosa, Decatur,
Lowndes and Paulding counties were ballot printers not connected to power
supplies, incorrect equipment setup and trouble checking voters into their
polling place using a tablet device.

Training should negate these shortcomings, as should voter education. The
Paulding County elections director noted the learning curve ballotcasters face
with the new system. For 17 years, voting was completed at the touch of a
screen.

The new system requires voters to mark their ballot via machine, print out the
completed ticket, review it and then officially cast the ballot by placing it into a
scanner.

“It adds a few more pieces to the puzzle but it’s working out,” Deidre Holden,
the Paulding County elections director, told reporters Tuesday.

The new system vendor, Dominion, is in the process of delivering the voting
machinery. The Chatham County Board of Elections has one of Dominion’s
ballot-marking devices on hand currently.

Yet Georgia Secretary of State Brad Raffensperger acknowledged this week the
full rollout of 30,000 machines to 159 county election boards won’t be
completed until mid-January.

The transition window narrows by the day.

Be prepared, proactive

Citizens need to monitor the situation in the run-up to the presidential primary.

Local election officials are experienced and highly competent but could
potentially be placed in a difficult position by the state.

Georgia’s new voting system rollout is the largest of elections equipment in
America’s history. An elections official in Colorado, where the Dominion
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 10 of 32




system was adopted in 2016, told the Atlanta Journal-Constitution that
Georgia’s timetable “basically blows my mind.”

“We had 2 1/2 years to do it, and it was challenging,” the official said.

The Georgia Secretary of State’s office has a fallback. Along with the six
counties that tested the new machines this week, one county conducted its
election using hand-marked paper ballots.

This method met with its own set of complications — some voters failed to
follow directions on how to mark their choices. Instead of coloring in a box next
to their selection, ballotcasters used X or check marks. Some even drew lines
through the names of the candidates they didn’t want and circled the name they
favored.

So regardless of the system employed, training and education will be the key.
We encourage more of our neighbors to volunteer to work the polls and sign up
immediately. The sooner their training begins, the better.

Likewise, the elections board needs to expose the public to the new technology
and launch an education campaign well in advance of the March 24 primary.

Hopefully, the 2020 voting experience won’t leave us all wanting to take a bat
to the new system.
          Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 11 of 32




https://www.chron.com/news/us/article/Georgia-tests-new-voting-system-before-
ambitious-14809724.php


Georgia tests new voting system
before ambitious 2020 switch
Ben Nadler and Russ Bynum, Associated Press
4:30 am CST, Tuesday, November 5, 2019
      •

Photo: John Bazemore, AP
FILE - This May 9, 2018, photo shows a touch screen of a voting machine during early voting in Sandy
Springs, Ga. New voting machines that combine touchscreens with paper ballots are getting a limited test
run in Georgia. It's part of an effort to meet a court-ordered deadline to retire the old touchscreen only
system before any votes are cast in 2020.

ATLANTA (AP) — A handful of local elections in Georgia are being used to
test new voting machines that combine touchscreens with a printed ballot, part
of the state's rush to meet a court-ordered deadline to retire its outdated,
paperless system before any votes are cast in 2020.

State election officials are piloting the $106 million system in six mostly rural
counties holding elections Tuesday for mayors, city councils and school boards.
Secretary of State Brad Raffensperger plans to use the new machines in all 159
counties for Georgia's presidential primaries in March.

The way Georgia conducts elections next year will be closely watched
nationally after the officials faced a torrent of criticism in 2018. Problems
including two-hour waits at some polling sites, security breaches that left voters'
registration information exposed and accusations that strict voter ID laws
suppressed turnout led to lawsuits and changes in state law that included
switching election systems.

A federal judge in August upped the pressure for a new system. U.S. District
Court Judge Amy Totenberg gave Georgia until Jan. 1 to retire the election
system in use since 2002, calling it "seriously flawed."
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 12 of 32




And while the new machines will create a paper record, a positive trial run
Tuesday isn't likely to satisfy advocates for greater election integrity. They
insist the new system remains vulnerable and fails to deliver the auditable
results they demand.

"Even if everything goes smoothly, that doesn't solve the problems," said
Marilyn Marks, executive director of the Coalition for Good Governance.

Election officials in the six counties chosen to test the new machines said more
than 9,300 voters had few problems during three weeks of advance voting ahead
of Tuesday's elections.

"It's been a whole lot better than I thought it would be," said Rickey Kittle,
election board chairman for Catoosa County near the Tennessee line. "When
you change anything, you always fear for the worst. It just didn't happen."

The new machines work similarly to the old ones with voters making choices on
touchscreens.

But the new machines, unlike the old, print a paper ballot with a computer code
and a list of votes being cast. That printout is inserted into a scanner that reads
the code and stores the votes electronically for tabulation. Printouts are retained
in case an election must be audited later.

Those getting familiar with the system have already begun sizing it up.

Some note the typeface on the new printed ballots might be small for some eyes.
Lowndes County near the Georgia-Florida line had magnifying glasses on hand
for voters if needed, said Tiffany Linkswiler, the assistant elections
superintendent.

Linkswiler and Carol Heard, elections supervisor for Decatur County in
southwest Georgia, said a few voters making final checks caught mistakes. The
erroneous ballots were voided and they cast new ones.

"We had two spoiled ballots, which shows me at least two voters paid attention
to their ballots after they printed them out," Heard said. "So that's a good sign. It
means there's that opportunity" to correct errors.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 13 of 32




But Marks said poll observers for the Coalition for Good Governance saw many
voters scan ballots without bothering to check them for accuracy. If computer-
generated ballots are cast without voters reviewing them, she said, audits are
meaningless because "you don't know what the voter intended."

Advocates and individual Georgia voters who sued over the state's old machines
are now challenging the new ones in court. They have requests pending, asking
the judge to stop the statewide rollout of the new machines.

That's why Cobb County in suburban Atlanta is running a different test
Tuesday, using hand-marked paper ballots that are scanned electronically. That
option is Georgia's backup plan for 2020 if the judge rules against the new
machines.

___

Bynum reported from Savannah, Georgia.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 14 of 32




https://georgiarecorder.com/2019/11/07/georgias-new-voting-machines-buggy-in-
tuesdays-election-debut/


Georgia’s new voting machines buggy
in Tuesday’s election debut
November 7, 2019
Dominion voting screens and stands at The Events Place precinct in Hiram, part
of the new machine's pilot test on Tuesday. (Beau Evans/Georgia Recorder)

Glitches with check-in pads and ballot selection screens that turned off on their
own delayed voters Tuesday in six Georgia counties that pilot tested the state’s
$107 million new voting machines.

Election officials in Bartow, Carroll, Catoosa, Decatur, Lowndes and Paulding
counties reported technical issues with new equipment, either with electronic
entry points or with the new ballot-marking machines themselves. The six
counties provided a limited number of Georgians their first chance to cast a
ballot on Dominion Voting Systems and KnowInk equipment ahead of a late
March 2020 election deadline for statewide rollout.

The Georgia Secretary of State’s office is on a tight schedule to have 30,000 of
the machines ready for 2020 elections. It bought them from Dominion Voting at
the end of July and a contractor certified them as technically sound two weeks
later.

Voters in five counties experienced problems with new check-in devices, called
“poll pads,” caused by a programming error that prevented them from using
electronic ballot-marking machines. In three counties, some ballot-marking
machines were pulled offline when they shut down and rebooted themselves.

The off-year election for cities and counties drew a light turnout Tuesday, which
placed less pressure on county poll workers to resolve problems with the check-
in devices or use paper ballots until technicians fixed the problem. Enough
machines were on hand to replace equipment with the reboot malfunction. Only
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 15 of 32




a handful of people left precincts without voting or returning later to vote as
precincts were kept open an extra hour, officials said.

The Secretary of State’s office emailed a statement Wednesday evening saying
it is still determining the extent of the problem.

“We are currently gathering information,” said Jordan Fuchs, deputy secretary
of state. “We have received information of some isolated reports with the poll
pads but don’t yet have all the details. Technicians were deployed in the pilot
counties to address these types of issues. That’s why we do equipment pilots
like this in a low-turnout elections and why we have multiple backup
measures.”

On Monday, the Secretary of State issued a press release based on early
voting headlined “New voting system performs well in pilot counties, deliveries
on schedule.”

‘Literally went black’

Voters in five counties were delayed by up to 45 minutes from checking in to
precincts and creating access cards by buggy poll pads, which must function to
cast votes on the new ballot-marking machines. Election supervisors in those
counties said some poll pads failed to connect via Bluetooth. Some voters got
confused when the machine asked them to select a party affiliation in the
nonpartisan local elections. And some problems are chalked up to programming
errors.

“We have the next couple of weeks to investigate these issues and figure out
what happened,” said Joseph Kirk, supervisor for the Bartow County Board of
Elections and Voter Registration. “But anytime you deploy something new in
the real world, things happen.”

Meanwhile, some precincts in Bartow, Catoosa and Carroll counties saw ballot-
marking machines suddenly shut down and reboot during voting hours, officials
in those counties said.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 16 of 32




“Some of the machines just literally went black and rebooted during the day,”
said Greg Rigby, supervisor for the Carroll County Board of Elections and
Voter Registration. “It was different precincts, different machines, different
hours.”

A few machines also stopped reading the access cards, which kept voters from
making selections on the machine’s screen that displays the ballot, Rigby said.

Dominion and KnowInk did not respond to emails and phone calls Wednesday
asking for an explanation for the equipment malfunction.

The voting machines put to a limited test Tuesday and during early voting
replace the state’s existing 17-year-old electronic touch-screens, which a federal
judge ordered in August never to be used again after this year.

Testing fell short, critics say

Proponents for all-paper voting systems criticized Tuesday’s performance of the
new ballot machines and check-in poll pads. They argued Georgia Secretary of
State Brad Raffensperger needed to complete more stringent testing of the
equipment before certifying the new voting system in August.

That testing to assess the equipment’s functionality fell short of a full
examination of how the machines and check-in devices will perform in
upcoming elections, said Richard DeMillo, a computer science professor at
Georgia Tech’s College of Computing.

“I do think they cut corners,” DeMillo, who advocates for paper-only balloting,
said Wednesday. “They short-circuited a fairly well-defined process, and this is
the consequence of doing that.”

In August, Raffensperger agreed to reexamine the ballot machines after about
1,500 people petitioned him to do that. That review has not happened yet.

Raffensperger has previously labeled the petitioners as partisan activists. His
office defends the new voting system’s security and its transparency, noting that
scanning the printed ballots as the final step in the process creates an auditable
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 17 of 32




paper trail.


Editor John McCosh contributed to this report.
           Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 18 of 32




https://www.valdostadailytimes.com/content/tncms/live/


ZACHARY: Be open regarding voting machine
The Secretary of State’s office needs to be completely open and transparent about everything that
during the Tuesday trial run. The state must also be just as open and transparent about what is bein

In at least one county — Lowndes — the elections office had to rely on the bar-coded paper ballot

Was this all human error?

Then tell the public.

Was this a problem with the software?

Then tell the public.

Was it a hardware problem?

Then tell the public.

The people of Georgia paid more than $100 million for this new voting system and the people of G
wrong and what is being done about it.

In addition to the issues in Lowndes, there were other problems at polling places in Carroll, Pauld

Apparently it was necessary to call in KnowInk technicians because of software programming issu
precincts.

This Dominion Voting System is supposed to be the latest, greatest and was ostensibly researched

The $107 million Dominion Voting System did not function properly despite the fact that represen
interviews the launch was smooth and successful.

Then why was it necessary to call in technicians and count paper ballots?
          Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 19 of 32




Why were election results delayed by hours?

There are 11,000 new machines waiting to be rolled out for the presidential primary in March.

Will Georgia be ready?

Secretary of State Brad Raffensperger should not try to pass off the problems that occurred Tuesda

Government should never try to “spin” the facts or re-frame the public conversation to make thing

What happened, happened. And it must be fixed.

While addressing the issue head-on is of utmost importance, it is also extremely important to be up
fully informed.

Everyone in Georgia should know that their votes counts, and that their vote will be counted.

CNHI Deputy National Editor Jim Zachary is the vice president of the Georgia First Amendment F
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 20 of 32



https://www.valdostadailytimes.com/content/tncms/live/



Public left hanging on election night
VALDOSTA — New high tech voting machines failed Tuesday night leaving the public
still speculating about who will be Valdosta’s next mayor.
Elections officials worked into the night trying to count paper ballots after the
electronic systems failed to tabulate the
ballots. In addition to the mayor’s race, the elections office was unable to provide
results for a countywide sales tax referendum, city council races and school board
elections, by press time.The first electronic failures happened early Tuesday when
some of the devices used to check voters in at the polls did not work properly,
delaying votes and resulting in an hour extension, meaning the polls did not close
until 8 p.m.
After the polls closed, memory cards generated by the touchscreen voting machines
could not be read.
There were reports of similar electronic breakdowns with the new voting machines in
four of the six counties that were part of a pilot program to introduce the state to the
new equipment.
A federal judge in August gave Georgia until the first of the year to retire its old
system. The new $107 million system will be the first update to Georgia’s election
system since 2002.
Secretary of State Brad Raffensperger spent time on Tuesday at the Paulding County
Courthouse, one of the locations testing the new system.
Raffensperger told CNHI that the rural counties piloting the system were picked in
specific geographic locations — on the borders of Tennessee and Florida and at
points in between — to test for “stress points” in the system.
“We’re rolling through it, minor stuff happens time to time but that’s why you do pilots
so they don’t happen on a big election day,” he said.Raffensperger said there are
11,000 news machines waiting to be rolled out for the presidential primary in March.
See Hanging on 9A

It was unknown at press time Wednesday when final results would be available The
elections office is “ahead of schedule.”
The system requires hundreds of thousands of paper ballots. Benefits of the paper
print outs, he said, outweighs the electronic systems that “agedout” and were not kept
updated.
“There’s going to be a whole lot more paper, you’re going to need the county
commissioners, yes you’re going to need some large warehouses,” Raffensperger
said, “but if you look at right now, over 7% of all people in America are voting with a
paper ballot system of some sort. I think by 2020, 2024 it will probably be close to
100%.”
As voters cast ballots, the new system is the center of another complaint in federal
court with voter advocates saying the new system has security flaws similar to the
previous system, was not tested and certified properly and, if implemented, violates
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 21 of 32



the First and 14th Amendments, protecting voters rights to a transparent and
anonymous process.
“The new electronic system converts voters’ votes and ballots into undecipherable
barcodes, forcing voters to cast a vote that they cannot read,” Marilyn Marks,
executive director of the Coalition for Good Governance, said in a statement.
“The barcodes can be miscoded or hacked without detection. Every voter, not just
legal scholars, can see why this method of conducting elections is unconstitutional.”
Their request for a judge to stop the statewide implementation of the new machines,
is still pending.
Raffensperger said he is not concerned about the lawsuit and that he is confident the
system will work as well in Georgia as it has in other states it is already implemented
in.
“It’s being used right now in red states, blue states, red counties, blue counties, purple
counties, you name it. The system is accurate and secure and what the voting system
is doing is accurately recording votes,” he said. “It’s not trying to determine winners.
People who determine winners are the voters, what people need to worry about.”
The system will allow physical recounts for the first time in 17 years, he said, and
audits of voting samples will help determine if the votes were counted accurately.
“We understand 50% of the voters will be happy and 50% of the voters will be sad,”
Raffensperger said. “Because we understand we live in polarized times. But we want
100% of voters to have the confidence that their vote was accurately counted.”Late
Tuesday Deb Cox, Director of Elections for Lowndes County said problems with
memory cards forced election officials to count paper ballots. “It’s nice to have these
paper ballots as backups,” Cox said. It was unknown at press time early Wednesday
when final results would be available.
The Valdosta Daily Times will post results online — valdostadailytimes. com — when
they are available.
Statehouse reporter Riley Bunch and government reporter Chris Herbert contributed
to this report.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 22 of 32




SPLOST and ‘Brunch Bill’ undecided
BY DESIREE CARVER

desiree.carver@gaflnews.com

VALDOSTA — SPLOST VIII and the Valdosta “Brunch Bill” were still undetermined as
of early Wednesday due to polling machine malfunctions.

With 20% of precincts reporting, 61.45% of the small sampling of voters favored the
Special Purpose Local Option Sales Tax with 939 votes and 38.35% opposed with
584 votes. Georgia law allows local communities to use SPLOST proceeds for capital
improvement projects that would otherwise be paid for with General Fund and
property tax revenues or that would not be accomplished, according to the City of
Valdosta’swebsite. SPLOST funds can not be used for operating expenses, including
personnel salariesor ongoing expenses. SPLOST VII will end Dec.31. If voters pass
SPLOST VIII, it would begin

Jan. 1 and would run for six years raising an estimated $134 million to be used for
various projects across Lowndes County.

The “Brunch Bill” had 57.79% in favor with 330 votes and 42.21% opposed with 241
votes with just

See SPLOST on 9A


SPLOST:
Visit valdostadailytimes.com.

20% of the vote tabulated.

This bill would allow alcohol sales at restaurants and bars to begin 11 a.m. Sundays,
instead of the current time of 12:30 p.m. To follow up-to-date election results, visit
valdostadailytimes. com.

Results will be posted when availabl
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 23 of 32




Mayor still up in the air
Officials counted paper ballots as public waited for results
BY CHRIS HERBERT

chris.herbert@gaflnews.com

VALDOSTA — More technology, more problems.

Residents will have to wait longer than anticipated to find out who will be the next
mayor of Valdosta.Chosen as one of six counties to test new votingmachines before
the 2020 election, Lowndes County experienced the downside of being a guinea pig.

Problems with memory cards have forced election officials to count paper ballots, said
Deb Cox, Director of Elections for Lowndes County.




MAYOR:
Officials counted paper ballots as the public waited for results
Wednesday morning, only 20% of precincts reported results.
Those numbers showed J.D. Rice leading the pack with 367 votes and 56.6% of
tallied votes. Kevin J.
Bussey ranked second with 149 votes and 25.8% of the vote. David Sumner ranked
third with 59 votes and 10.2% of the vote.
Scott James Matheson ranked fourth with 27 votes and 4.7% of the vote. Brooks D.
Bivins ranked fifth with 16 votes and 2.8% of the vote.
Do not take these rankings as gospel, though.
The percentages are not indicative of a final result as they are too small and
insignificant to provide an accurate indication of the outcome.
This also applies to the Valdosta City Council races for the at-large and District 3
seats.
For the at-large seat, only 20% of precincts had reported. Edgar “Nicky” Tooley led
the race at 39.1% of the vote with 219 votes. Adrian J.
Rivers followed closely at 31.4% of the vote with 176 votes. Incumbent Ben H.
Norton slotted in at third with 16.6% and 93 votes.
Jeremy L. Stone sat in fourth with 12.9% and 72 votes. At 0% reporting for District 3,
incumbent Sonny Vickers, 88 votes and 75.1% of the vote, led Thomas B. McIntyre
Sr., 29 votes and 24.9% of the vote.
Issues with the new voting machines are not contained to Lowndes County.
Check-in problems occurred in four of the six counties testing new voting technology
Tuesday morning, according to the Atlanta Journal-Constitution.
With the race still undecided and wide open, go to www.valdostadailytimes. com for
the most upto-date results.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 24 of 32




https://www.ajc.com/news/state--regional-govt--politics/problem-with-new-election-
equipment-delays-voting-georgia-counties/vxltEshk0grck0uJiWA5RM/


Problem with new election equipment
delays voting in Georgia counties

A glitch with Georgia’s new voter check-in computers caused delays in most of
the six counties testing it, causing some precincts to stay open late to
accommodate voters who left without casting their ballots.

The problem occurred in at least four of the six counties where the new voting
system was being tested Tuesday before it’s rolled out statewide to 7.4 million
registered voters during the March 24 presidential primary. Most Georgia voters
were still using the state’s 17-year-old voting technology Tuesday.

Poll workers weren’t able to create voter access cards on new voting check-in
computers manufactured by KnowInk. Those cards activate touchscreen voting
machines so that they display the ballot associated with the jurisdictions where
voters are registered.

In Decatur County, near the Florida border, some voters waited 45 minutes for
the problem to be fixed. Decatur election officials decided to keep precincts
open an hour later, until 8 p.m.

“Let’s get these kinks resolved now, before March 24,” said Carol Heard, chief
elections officer for Decatur County. “My hair was red before today. Now it’s
gray.”

The same issue also occurred in Bartow, Carroll, Paulding and Lowndes
counties. Catoosa County had no problems.

Poll workers couldn’t complete the check-in process on the computers,
called Poll Pads, said Carroll County Elections Supervisor Greg Rigby. Voter
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 25 of 32




information came up on the screen, but the Poll Pads wouldn’t advance to the
final step of encoding voter access cards.

Some voters were delayed about 15 or 20 minutes, and one precinct remained
open until 7:30 p.m. to accommodate a voter who had to leave for work before
casting a ballot in the morning, Rigby said. Election workers got around the
problem by manually pulling up ballots on touchscreen voting machines so that
they displayed the ballot associated with the jurisdictions where voters are
registered.

“It was a programming issue. We did have that same problem that everybody
else did,” Rigby said.

KnowInk technicians resolved the issues in each of the counties, election
officials said.

Lowndes County also kept polls open an hour later to ensure everyone has an
opportunity to vote, said Elections Supervisor Deb Cox.

“Our voters were able to keep voting” using a backup check-in process, Cox
said. “We’re having one hour of extended voting just in case anyone didn’t get
to vote, or shied away.”

Bartow County Elections Supervisor Joseph Kirk said some of the Poll Pads
weren’t functioning properly, but there was always at least one working in each
precinct.

“It didn’t slow us down at all,” Kirk said. “Everything went fine.”

In Paulding County, election hours weren’t extended because the county didn’t
have to stop voting when the problem occurred, said Elections Supervisor
Deidre Holden

The problem didn’t occur during the previous three weeks of in-person early
voting, when about 9,000 voters in the six pilot counties cast ballots on
equipment made by Dominion Voting Systems, which won a $107 million state
contract this summer to replace Georgia’s electronic voting machines with a
system that prints out paper ballots.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 26 of 32




“It ran as smooth as silk” during early voting, Heard said. “The voters have been
overwhelmingly positive with the new system.”

Your subscription to the Atlanta Journal-Constitution funds in-depth reporting
and investigations that keep you informed. Thank you for supporting real
journalism.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 27 of 32




https://www.ajc.com/news/state--regional-govt--politics/problems-with-new-georgia-voting-
system-found-test-election/ecG0woZOPyhStos6bgb1hO/


Problems with new Georgia voting system
found in test election
Error! Filename not specified.
Voting machines rebooted in the middle of voting. Computers couldn’t program the cards
voters use to activate voting machines. One voter inserted a driver’s license into the
voting machine, causing it to go blank.
Those were some of the 45 incidents reported during a test run of Georgia’s new voting
system, according to a summary from the secretary of state’s office. The pilot was
conducted in six counties, where 27,482 ballots were cast in this month’s election.
The test identified issues with the voting system, which combines touchscreens with
printed-out paper ballots, that can now be corrected before it’s used statewide in the
March 24 presidential primary, said Gabe Sterling, chief operating officer for the
secretary of state’s office.
“These problems are mainly human based,” Sterling said. “We can train and train, and
our plan is to train again. That’s going to be the main thing that’s going to make these
things work properly.”
Sterling said he’s confident that the state’s voting system will be ready for the
presidential primary, and all equipment is scheduled for delivery by late January.
“We feel like we are in a good position to make sure that these kinds of issues don’t
happen,” Sterling said. “Now we’re going to have the ability to deal with them and shine
a light on those problems.”
Here’s a look at some of the incidents in Bartow, Carroll, Catoosa, Decatur, Lowndes and
Paulding counties:
Check-in computers: Some voters were delayed when polls opened on Election Day
because iPads used to check in voters couldn’t encode the voter access cards that activate
touchscreen voting machines. The iPads got stuck when they incorrectly asked poll
workers to select a political party for voters, even though this month’s election wasn’t a
partisan primary.
The problem was caused by a programming error in a data set loaded onto the iPads
before Election Day to verify whether someone has already voted. It was resolved when
state election officials asked county workers to turn on Wi-Fi on the iPads. Then the
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 28 of 32




tablets downloaded corrected data from a server run by KnowInk, the company that
provided the iPads to Georgia.
Rebooted touchscreens: Several voting machines restarted themselves, sometimes while
voters were in the middle of completing their ballots. In most cases, the machines
returned to normal after they were turned off and back on. Four touchscreens were taken
out of service “out of an abundance of caution,” according to the secretary of state’s
office. All voters were still able to cast their ballots.
Ballot scanning: After touchscreens printed out ballots, it took several tries before some
scanning machines would accept voters’ ballots. The issues were resolved by trying
again, submitting ballots face-down or replacing the scanner.
Power: Election workers couldn’t initially find live power outlets in Decatur County.
Some power sources weren’t plugged into touchscreens correctly in Catoosa County.
Late results: A technician used the same file names for several memory cards containing
vote tabulations, which prevented results from loading correctly and caused delays in
Lowndes County on election night.
Wrong card: A voter in Carroll County inserted a driver’s license into a touchscreen
instead of inserting the voter access card. Then screen then went black. The touchscreen
was rebooted, but the black screen issue occurred “multiple times” on that voting
machine.

Read the election pilot report

Your subscription to the Atlanta Journal-Constitution funds in-depth reporting and
investigations that keep you informed. Thank you for supporting real journalism.
       Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 29 of 32




https://www.11alive.com/article/news/politics/elections/state-targets-voting-activists/85-
446abb32-4dfe-402d-b038-67bc77913826


State probe targets election activists
critical of new voting system
Targets urged hand-marked ballots, now accused of
interfering at polling places
ATLANTA — Georgia election officials have opened an investigation into two
prominent critics of the state’s new touchscreen voting machines, secretary of state Brad
Raffensperger’s office confirmed Wednesday.
Those critics called the investigation an attempt to intimidate detractors of the new
machines.
Marilyn Marks, executive director of the nonprofit Coalition for Good Governance, and
Richard DeMillo, a cybersecurity expert and Georgia Tech professor, are accused of
“interfering with voters by being in unauthorized areas” of voting locations while
observing pilot elections conducted on the new machines on Nov. 5.
RELATED: State gets first test of new voting system before ambitious 2020 switch
Raffensperger spokesman Walter Jones says the investigation was launched after
complaints from “poll workers and voters” and that Marks and DeMillo were “in an area
of the polling place where only voters and election officials are allowed to be.”
Marks responded, “I have absolutely no idea what this could be about other than just an
effort to try to discredit us, because much of what we observed was not pretty.”

Marks said they worked with local election officials that day and hadn’t heard any
concerns at the time. She said Raffensperger should be promoting open and transparent
elections rather than “trying to make examples of people who want to exercise their right
to learn more, who want to observe, who want to promote transparency.”
Jones said, “The Secretary of State takes voters’ reports that individuals are violating
election law and undermining the integrity of our state and local elections seriously.”
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 30 of 32




Georgia elections have been closely watched since officials faced widespread criticism
during the 2018 election cycle. Problems included reports of hours-long waits at some
polling sites, security breaches that left voters’ registration information exposed and
accusations that strict ID matching requirements and registration errors suppressed
turnout.
Georgia is racing to replace its outdated paperless voting machines with new electronic
touchscreen machines that print a paper ballot under a court-ordered deadline to retire the
old system before any votes are cast in 2020.
Raffensperger says the new machines will be used in all 159 counties for Georgia’s
presidential primaries in March. A pilot was held in six mostly rural counties holding
elections for mayors, city councils and school boards on Nov. 5.
Electronic poll books used to check in voters in some cases malfunctioned as polls
opened on the morning of the pilot, and several counties were forced to keep polls open
late because of the issue.
Marks and DeMillo are among multiple critics who say the new machines share many of
the problems of the old machines and can’t be effectively audited. They favor a system
using hand-marked paper ballots.
Marks’ group Coalition for Good Governance is a plaintiff in an ongoing lawsuit
challenging the new machines.
Raffensperger’s office said past investigations have looked into infractions like a voter
who took a selfie while voting, which is prohibited, and that a common outcome is a
simple letter of admonition.
An investigation like this is generally conducted by the secretary of state’s office before
being presented to the state board of elections, which will vote on whether the alleged
violations should be reported to the state attorney general for further investigation and
prosecution.
MORE HEADLINES
'It enhances the voter's trust': In Election Day experiment, four Cobb County cities
are using paper ballots
Sophie Speaks: How a Georgia mother allowed her boyfriend to impregnate her 10-
year-old
'Sick & Twisted': EMS dark humor page exposed
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 31 of 32




https://www.wtxl.com/news/local-news/voting-in-decatur-county-delayed-due-to-
software-glitch


Voting in Decatur County delayed due
to software glitch
DECATUR COUNTY, Ga. — Voting in Decatur County was delayed Tuesday
morning thanks to a software glitch.

Polls in Decatur County have extended voting hours until 8 p.m. because of the
computer glitch Tuesday morning.

For the first 45 minutes after polls opened, voters were unable to cast their
votes.

The glitch impacted all the polling pads at all three precincts. We're told about a
dozen voters had to either wait or come back later.

The county says there were no glitches during the advanced voting and
everything had been running smoothly up until Tuesday morning.

Carol Heard, the Chief Election Official of the Decatur County Board of
Elections, says the glitch was unexpected.

"I was surprised when that happened, but it was a computer glitch kind of thing
that when we did the bulk update, that after all the advance voters have voted,
you updated them in the system," said Heard. "So it's just something that
happened."

Heard says she has no doubt that the new voting system is secure.

Again, the problem Tuesday morning dealt with new equipment used to check
voters' registration.
      Case 1:17-cv-02989-AT Document 675-2 Filed 12/05/19 Page 32 of 32




All three of the precincts located at the Coliseum, the Fairgrounds and in West
Bainbridge will be open until 8 p.m. Tuesday.
